[Cite as State ex rel. Ellis v. Burnside, 2017-Ohio-658.]


                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                        No. 105120



                              STATE OF OHIO, EX REL.
                                 LDDARYL ELLIS

                                                                 RELATOR

                                                        vs.

       THE HONORABLE JUDGE JANET R. BURNSIDE

                                                                 RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED


                                             Writ of Mandamus
                                             Motion No. 502292
                                             Order No. 503728


        RELEASE DATE: February 22, 2017
FOR RELATOR

Lddaryl Ellis, pro se
Inmate No. A641-151
Trumbull Correctional Institution
P.O. Box 901
Leavittsburg, Ohio 44430


ATTORNEYS FOR RESPONDENT

Michael C. O’Malley
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1} Lddaryl Ellis has filed a complaint for a writ of mandamus through which

he seeks an order that requires Judge Janet R. Burnside to conduct a resentencing hearing

in State v. Ellis, Cuyahoga C.P. No. CR-12-568532. Ellis argues that resentencing is

mandated because Judge Burnside failed to impose postrelease control with regard to

Count 9 (felonious assault — R.C. 2903.11(A)(2)) and Count 14 (aggravated riot — R.C.

2917.02(A)(2)).    Judge Burnside has filed a motion for summary judgment that is

granted for the following reasons.

       {¶2} The Supreme Court of Ohio, in State v. Qualls, 131 Ohio St.3d 499,

2012-Ohio-1111, 967 N.E.2d 718, established that a trial court is permitted, through a

nunc pro nunc entry, to correct the original sentencing entry so long as postrelease control

was properly imposed at the sentencing hearing.

       But when the notification of postrelease control was properly given at the
       sentencing hearing, the essential purpose of notice has been fulfilled and
       there is no need for a new sentencing hearing to remedy the flaw. The
       original sentencing entry can be corrected to reflect what actually took place
       at the sentencing hearing, through a nunc pro tunc entry, as long as the
       correction is accomplished prior to the defendant’s completion of his prison
       term.

(Emphasis added.) Id. at ¶ 24.

       {¶3} Attached to Judge Burnside’s motion for summary judgment is a copy of

the transcript of the sentencing hearing, held on April 12, 2013, which demonstrates that
Ellis was informed that postrelease control was applicable to Count 9 and also notified of

the possible penalty involved for violation of postrelease control. (Tr. 730, exhibit E.)

       {¶4} In addition, attached to Judge Burnside’s motion for summary judgment is a

copy of a nunc pro tunc sentencing journal entry, journalized on November 29, 2016,

which demonstrates that postrelease control was imposed upon Ellis with regard to Count

9 in the corrected sentencing entry.        (Exhibit D.)     Ellis’s request for a writ of

mandamus is moot.       Relief is unwarranted because mandamus will not compel the

performance of a duty that has already been performed.             State ex rel. Hopson v.

Cuyahoga Cty. Court of Common Pleas, 135 Ohio St.3d 456, 2013-Ohio-1911, 989

N.E.2d 49.

       {¶5} It must also be noted that this court, in State v. Ellis, 8th Dist. Cuyahoga No.

99830, 2014-Ohio-116, reversed Ellis’s conviction and sentence in part and remanded the

appeal to vacate the conviction for Count 14.       Upon remand and resentencing, Ellis’s

conviction for Count 14 was vacated. (Exhibit B.) Because no sentence exists with

regard to Count 14, Judge Burnside possesses no duty to inform Ellis of the possibility of

postrelease control with regard to Count 14.

       {¶6} Accordingly, we grant Judge Burnside’s motion for summary judgment.

Costs to Ellis. The court directs the clerk of courts to serve all parties with notice of this

judgment and the date of entry upon the journal as required by Civ.R. 58(B).

       {¶7} Writ denied.
PATRICIA ANN BLACKMON, JUDGE

MARY EILEEN KILBANE, P.J., and
EILEEN T. GALLAGHER, J., CONCUR